Exhibit 10.73

 

SECOND AMENDMENT TO LEASE

 

THIS AGREEMENT made as of this 18th day of November 2003 by and between ESTATE
OF RUSSELL BERRIE (“Landlord”) and RUSS BERRIE & CO. (WEST), INC. (“Tenant”).

 

WITNESSETH

 

WHEREAS, HUNTER STREET, INC., and RUSS BERRIE & CO. (WEST), INC. entered into a
lease dated July 1, 1987, which was later amended by the First Amendment to
Lease dated March 15, 1994, (as amended, the “Lease”) covering premises known as
South McDowell Extension, Petaluma, California, as more particularly described
on Schedule “A” of the Lease (the “Premises”); and

 

WHEREAS, Russell Berrie, who was successor in title to Hunter Street, Inc., is
deceased and his estate is now the Landlord under the Lease; and

 

WHEREAS, the Lease terminates on June 30, 2004; and

 

WHEREAS, by letter dated May 12, 2003, Tenant notified Landlord that it would
not exercise its option to renew the Lease and would vacate the premises on or
before the date of termination of the Lease;

 

WHEREAS, Tenant now wishes to extend its tenancy beyond the termination date of
Lease and Landlord has agreed to extend the term of the lease on the terms and
conditions agreed to by the parties as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing recitals, which by reference
are incorporated herein, and for ten dollars and other good and valuable
consideration, the parties agree as follows:

 

1.             Section 1.02, entitled “Term of Lease,” shall be deleted in its
entirety and shall be replaced with the following paragraph to read as follows:

 

Section 1.02  Term of Lease             To have and to hold unto the Tenant, its
successors and permitted assigns, for a term to commence on the commencement
date as defined in Article 5 hereof, and to terminate on June 30, 2005, unless
sooner terminated or extended, as otherwise hereinafter provided.

 

2.             Section 3.01 of the Lease shall be amended effective as of July
1, 2004 and thereafter by adding the following:

 

Section 3.01   Effective July 1, 2004 to and through June 30, 2005, the Tenant
shall pay to the Landlord as net annual basic rent (the “Basic Rent”) for the
Demised Premises the sum of Nine Hundred Thirty-Seven Thousand and No/100
Dollars ($937,000.00) per annum, payable in equal monthly installments of
Seventy-Eight Thousand Eighty-Three and 33/100 Dollars ($78,083.33) due and
payable the first day of each and every month in advance.  Said rent and all
payments due hereunder shall be paid as specified above, or as Landlord may
otherwise direct in writing.  It is the intention of the parties that the Basic
Rent shall be net to the Landlord, so that this Lease shall yield to the
Landlord the Basic Rent during the term so specified and that all costs,
expenses and obligations of every kind and nature whatsoever relating to the
Demised

 

--------------------------------------------------------------------------------


 

Premises shall be paid by the Tenant, except as otherwise specifically provided
in this Lease.

 

3.             Article 24.06 of the Lease, entitled “Renewal Option A.” and “B.
Basic Rent”, shall be deleted in its entirety and shall be replaced with the
following paragraph to read as follows:

 

Section 24.06   Renewal Option   A. Providing that an event of default has not
occurred and is not then continuing, Tenant may renew the term of this Lease for
a period of one (1) year, commencing on July 1, 2005 and terminating June 30,
2006, for the same Basic Rent in sum of Nine Hundred Thirty-Seven Thousand and
No/100 Dollars ($937,000.00) per annum, payable in equal monthly installments of
Seventy-Eight Thousand Eighty-Three and 33/100 Dollars ($78,083.33). Such
renewal shall be subject to all terms and conditions of this Lease. Said option
shall be exercised by the Tenant delivering written notice to the Landlord no
later than the close of business August 1, 2004.  Said notice shall be delivered
in accordance with Article 16 of the Lease.

 

4.             In the event of a conflict between the terms of the Lease and the
terms of this Second Amendment to Lease, the terms of this Second Amendment
shall prevail.  Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Lease.  Except as otherwise provided
herein to the contrary, the parties ratify and confirm all the terms, covenants
and conditions of the Lease and all of said provisions are incorporated herein
as though set forth at length.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

WITNESS

ESTATE OF RUSSELL BERRIE,

 

Landlord

 

 

11/18/03

 

/s/  Ilan Kaufthal

 

 

Ilan Kaufthal, solely in his capacity as an
executor of the Estate of Russell Berrie

 

 

11/18/03

 

/s/  Angelica Urra Berrie

 

 

Angelica Urra Berrie, solely in her capacity
as an executor of the Estate of Russell Berrie

 

 

11/18/03

 

/s/  Myron Rosner

 

 

Myron Rosner, solely in his capacity as an
executor of the Estate of Russell Berrie

 

 

WITNESS

RUSS BERRIE & CO. (WEST), INC.,

 

Tenant

 

 

 

 

11/18/03

 

By:

/s/  A. Curts Cooke

 

 

Name: A. Curts Cooke

 

Title: Vice President

 

--------------------------------------------------------------------------------